Exhibit 10.1

 

AMENDMENT NO. 2

 

TO

 

CREDIT AGREEMENT

 

AMENDMENT NO. 2, dated as of January 26, 2012 (this “Amendment”), to the Credit
Agreement dated as of May 10, 2010 (as amended pursuant to that certain
Amendment No. 1 dated as of March 21, 2011 and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (“Borrower”), LANTHEUS MI INTERMEDIATE, INC. (“Lantheus MI”) and
LANTHEUS MI REAL ESTATE, LLC (“Lantheus Real Estate” and together with Lantheus
MI, the “Guarantors”), Bank of Montreal, as administrative agent (in such
capacity, the “Administrative Agent”), Harris N.A., as collateral agent (in such
capacity, the “Collateral Agent”), the Lenders from time to time party thereto
and the other parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, the Lenders, the Collateral Agent and the
Administrative Agent wish to make certain amendments to the Credit Agreement on
the terms and subject to the conditions herein provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS

 

Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Credit Agreement.

 

SECTION 2.           AMENDMENTS

 

Effective as of the Second Amendment Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 3 of this Amendment, the Credit Agreement is hereby amended as follows:

 

(a)           Subsection (a) of the definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a)         the Consolidated Net Income of such Person and its Subsidiaries for
such period, (i) plus without duplication, the sum of the following amounts of
such Person and its Subsidiaries for such period and to the extent deducted in
determining Consolidated Net Income of such Person for such period: 
(A) Consolidated Net Interest Expense and, to the extent not included therein,
agency fees paid to the Administrative Agent or the Collateral Agent,

 

--------------------------------------------------------------------------------


 

(B) taxes based on income or profits, (C) depreciation expense (excluding
depreciation of prepaid cash expenses that were paid in a prior period and added
back), (D) amortization expense (excluding amortization of prepaid cash expenses
that were paid in a prior period and added back), (E) up to $4,000,000 (as such
amount may be increased from time to time by the Administrative Agent in its
sole discretion) of legal costs incurred by the Borrower in any trailing twelve
month period in connection with the Borrower making a claim under its policy of
business interruption insurance, (F) to the extent actually paid during such
period, any reasonable, non-recurring, out-of-pocket expenses or charges
incurred in connection with any issuance (or proposed issuance) of debt or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification (or proposed amendment or modification) of
any debt instrument, in each case to the extent such transaction is permitted
under this Agreement, (G) to the extent actually paid upon or prior to the
consummation of an investment pursuant to Section 7.02(e)(xi) hereof or a
Permitted Acquisition, any reasonable, non-recurring out-of-pocket fees and
expenses directly related to such investment or Permitted Acquisition, but
excluding consideration paid for the Capital Stock or other assets acquired in
any such investment or Permitted Acquisition, (H) to the extent actually paid
during such period, the amount of management, monitoring, consulting and
advisory fees and related expenses paid to the Sponsor pursuant to the
Management Services Agreement as in effect on the date hereof, to the extent
permitted to be paid by this Agreement, (I) any impairment charge or asset
write-off pursuant to Financial Accounting Standards Board Statement No. 142 or
No. 144 and any amortization of intangibles arising pursuant to such Statement
No. 141, (J) any non-cash tax losses attributable to the early extinguishment of
any Indebtedness or other derivative instruments of the Borrower or any of its
Subsidiaries, (K) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income, including stock-based compensation expense (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash items in any future period) for such period,
(L) nonrecurring, reasonable, out-of-pocket expenses for the severance and
recruitment of senior executives of the Parent and its Subsidiaries so long as
the aggregate amount of all such expenses described in this clause (L) does not
exceed $5,000,000, and (M) internal and external costs and expenses incurred to
relocate, qualify and commence manufacturing operations of the Borrower from
existing suppliers (including, without limitation, Ben Venue Laboratories) to
new third party manufacturers and suppliers, up to an aggregate amount that does
not exceed (I) $15,000,000 during any measurement period through and including
the measurement period ending September 30, 2012 or (II) $17,500,000 during any
measurement period thereafter, and (ii) minus (without duplication) (A) to the
extent included in Consolidated Net Income, all interest income, (B) to the
extent not deducted as an expense in the calculation of Consolidated Net Income,
the aggregate amount paid as dividends pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 7.02(h)(A), and (C) the aggregate amount of all other non-cash items
increasing Consolidated Net Income (other than (I) the accrual of revenue or
recording of receivables in the ordinary course of business and (II) any
non-cash item to the extent it represents the reversal of an accrual or reserve
for a potential cash item in any prior period) for such period.”

 

(b)           Section 7.03(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(a)         Consolidated Total Leverage Ratio.  Permit the Consolidated Total
Leverage Ratio of the Parent and its Subsidiaries as of the last day of each
period of four (4) consecutive fiscal quarters of the Parent and its
Subsidiaries to be greater than the applicable ratio set forth below:

 

Fiscal Quarter End

 

Consolidated Total Leverage

Ratio

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

5.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

6.80:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2012

 

7.55:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2012

 

6.70:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2012

 

5.50:1.00

 

 

 

The end of the first and second fiscal quarters in Fiscal Year 2013

 

4.60:1.00

 

 

 

The end of the third and last fiscal quarters in Fiscal Year 2013

 

4.25:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2014 and the end of each
fiscal quarter thereafter

 

3.75:1.00”

 

(c)           Section 7.03(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(b)         Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio of the Parent and its Subsidiaries as of the last day of
each period of four (4) consecutive fiscal quarters of the Parent and its
Subsidiaries to be less than the applicable ratio set forth below:

 

3

--------------------------------------------------------------------------------


 

Fiscal Quarter End

 

Consolidated Interest

Coverage Ratio

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

2.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

1.40:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2012

 

1.30:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2012

 

1.40:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2012

 

1.80:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2013

 

2.00:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2013

 

2.10:1.00

 

 

 

The end of the third and last fiscal quarters in Fiscal Year 2013

 

2.15:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2014 and the end of each
fiscal quarter thereafter

 

2.25:1.00”

 

SECTION 3.           CONDITIONS PRECEDENT TO EFFECTIVENESS

 

The amendments set forth in Section 2 of this Amendment shall become effective
as of the date (the “Second Amendment Effective Date”) the following conditions
precedent have been satisfied:

 

(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Collateral Agent and the Required Lenders;

 

(b)           The Administrative Agent and Lenders shall have received all fees,
costs and expenses due and payable under the Credit Agreement and the other Loan
Documents (including without limitation the fees and out-of-pocket expenses of
legal counsel to the Administrative Agent);

 

(c)           The Administrative Agent shall have received the amendment fee set
forth in Section 5 below; and

 

4

--------------------------------------------------------------------------------


 

(d)           The representations and warranties contained in Section 4 of this
Amendment shall be true and correct in all material respects as of the Second
Amendment Effective Date.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES

 

On and as of the Second Amendment Effective Date, after giving effect to this
Amendment and the transactions contemplated hereby, each Loan Party party hereto
represents and warrants to the Administrative Agent, the Collateral Agent and
the Lenders as follows:

 

4.1         Corporate Power and Authority.  Each Loan Party party hereto has all
requisite power and authority to enter into this Amendment and to consummate the
transactions contemplated hereby.

 

4.2         Authorization of Agreements.  The execution, delivery and
performance of this Amendment have been duly authorized by all necessary action
on the part of each Loan Party party hereto.

 

4.3         Incorporation of Representations and Warranties from the Credit
Agreement.  The representations and warranties contained in ARTICLE VI of the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the date hereof with the same effect as though made
on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

4.4         Absence of Default.  Before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing or will result therefrom.

 

SECTION 5.           AMENDMENT FEE

 

The Borrower hereby agrees to pay to Administrative Agent, for the benefit of
the Lenders who execute this Amendment, an aggregate amendment fee equal to the
amount derived by multiplying 0.2% by the aggregate amount of the Revolving
Credit Commitments of all of the Lenders signatory hereto.  The amendment fee
shall be fully earned and payable on the date hereof, nonrefundable when paid,
and shared pro rata by the Lenders signatory to this Amendment in accordance
with their Pro Rata Shares.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.           MISCELLANEOUS

 

6.1         References to Credit Agreement.  On and after the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 

6.2         Effect on Credit Agreement.  Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

6.3         Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

6.4         APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

6.5         Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed signature
page of this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.

 

6.6         Loan Document.  This Amendment is a Loan Document.

 

6.7         Costs and Expenses.  The Borrower agrees to pay on demand,
regardless of whether the transactions contemplated by this Amendment are
consummated: all reasonable out-of-pocket costs and expenses incurred by or on
behalf of each Agent, including, without limitation, reasonable fees, costs,
client charges and expenses of one primary counsel for the Agents in connection
with the preparation, negotiation, execution or delivery of this Amendment and
any agreements contemplated hereby.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

Name: Donald R. Kiepert

 

 

Title: President

 

 

 

GUARANTORS:

 

 

 

LANTHEUS MI INTERMEDIATE, INC.

 

 

 

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

Name: Donald R. Kiepert

 

 

Title: President

 

 

 

 

 

 

 

LANTHEUS MI REAL ESTATE, LLC

 

 

 

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

Name: Donald R. Kiepert

 

 

Title: President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

HARRIS N.A.

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

 

LENDER:

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

NATIXIS

 

 

 

 

By:

/s/ Frank H. Madden, Jr.

 

By:

/s/ Tefta Ghilaga

Name:

Frank H. Madden, Jr.

 

Name:

Tefta Ghilaga

Title:

Managing Director

 

Title:

Director

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

By:

/s/ E. Joseph Hess

 

Name:

E. Joseph Hess

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------